Exhibit 10.3

 

March 4, 2014

 

Excel Mortgage Servicing, Inc.

AmeriHome Mortgage Corporation

19500 Jamboree Road

19500 Jamboree Road

Irvine, CA 92162

Irvine, CA 92162

 

 

Integrated Real Estate Service Corporation

 

19500 Jamboree Road

 

Irvine, CA 92162

 

 

Re:  Eighth Amendment to Master Repurchase Agreement and Pricing Letter (“Eighth
Amendment”).

 

This Eighth Amendment is made this 4th day of March, 2014 (the “Amendment
Effective  Date”),  to  that  certain  Master  Repurchase  Agreement,  dated 
August 31,  2011,  as amended  (the  “Repurchase  Agreement”)  and  the 
Pricing  Letter,  dated  August 31,  2011,  as amended (the “Pricing Letter”),
in each case by and among Excel Mortgage Servicing, Inc. and AmeriHome Mortgage
Corporation (each a “Seller” and, collectively, “Sellers”), and EverBank
(“Buyer”).  The Repurchase Agreement, the Pricing Letter and all amendments are
sometimes hereinafter collectively referred to as the “Agreement.”

 

WHEREAS,  Sellers  and  Integrated  Real  Estate  Service  Corporation 
(“Guarantor”) requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.    Amendments.

 

(a)                                 The following definition contained in
Section 1 of the Pricing Letter is hereby amended and restated in its entirety
as follows:

 

“Termination Date” shall mean June 25, 2014, or such earlier date as determined
by Buyer pursuant to its rights and remedies under the Agreement.

 

(b)                         The Operating Cash Flow to Debt Service Coverage
Ratio contained in Section 3 (iii) of the Pricing Letter is hereby waived as of
December 31, 2013 and amended in its entirety as follows:

 

“Operating Cash Flow to Debt Service Coverage Ratio — Reserved”

 

--------------------------------------------------------------------------------


 

(c)                          AmeriHome  Mortgage  Corporation  is  hereby 
released  as  “Seller”  and “Guarantor” from the Agreement and EverBank
expressly permits the sale of all AmeriHome Mortgage Corporation assets and
waives any condition precedent or subsequent to the sale, including but not
limited to any Certain Financial Condition Coverage Ratios in Section 3 of the
Pricing Letter.

 

SECTION 2.    Defined Terms.  Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.    Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Eighth Amendment need not be made in the Agreement or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 4.    Representations.   In order to induce Buyer to execute and deliver
this Eighth Amendment, each Seller hereby represents to Buyer that as of the
date hereof, except as otherwise expressly waived by Buyer in writing, such
Seller is in full compliance with all of the terms and conditions of the
Agreement including without limitation, all of the representations and
warranties and all of the affirmative and negative covenants, and no Default or
Event of Default has occurred and is continuing under the Agreement.

 

SECTION 5.    Governing Law. This Eighth Amendment and any claim, controversy or
dispute arising under or related to or in connection with this Eighth Amendment,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties will be governed by the laws of the State
of New York without regard to any conflicts of law principles other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law which shall
govern.

 

SECTION 6.    Counterparts.   This Eighth Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same agreement.  This Eighth
Amendment, to the extent signed and delivered by facsimile or other electronic
means, shall be treated in all manner and respects as an original agreement and
shall be considered to have the same binding legal effect as if it were the 
original  signed  version  thereof  delivered  in  person.     No  signatory 
to  this  Eighth Amendment shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement was transmitted or communicated through the use of a facsimile machine
or other electronic means as a defense to the formation or enforceability of a
contract and each such Person forever waives any such defense.

 

SECTION 7.    Guarantor.  Guarantor acknowledges and agrees that nothing
contained herein, and Guarantor’s signature hereon, shall not be deemed an
acknowledgement, a course of  conduct,  a  waiver  or  an  amendment  of  the
provisions  of  the  Facility  Guaranty,  which continue in full force and
effect and do not require any Guarantor’s consent to the actions taken
hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused  this  Eighth
Amendment to be executed and delivered as of the Amendment Effective Date.

 

EXCEL MORTGAGE SERVICING, INC., as a Seller

 

EVERBANK, as Buyer

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Sean R. Delaney

Its:

Todd R. Taylor

 

Its:

Sean R. Delaney

Title:

EVP/CFO

 

Title:

VP

 

 

 

 

 

 

AMERIHOME MORTGAGE CORPORATION, as a Seller

 

INTEGRATED REAL ESTATE SERVICE CORPORATION, as Guarantor

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Todd R. Taylor

Its:

Todd R. Taylor

 

Its:

Todd R. Taylor

Title:

EVP/CFO

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

[PLEASE REVIEW CAREFULLY]

 

SELLER:

 

EXCEL MORTGAGE SERVICING INC.

GUARANTORS:

 

INTEGRATED REAL ESTATE SERVICE CORPORATION

BUYER:

 

EVERBANK

TODAY’S DATE:

 

        /         /201  

REPORTING PERIOD ENDED:

 

         month(s) ended          /        /20    

 

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated as of August 31, 2011, between Seller and Buyer (as amended from time to
time, the “Agreement”), all the defined terms of which have the same meanings
when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of the Financial Reporting Party as of the end of the Reporting Period and the
results of its operations for Reporting Period; (c) a review of the Agreement
and of the activities of Seller during the Reporting Period has been made under
my supervision with a view to determining Seller’s compliance with the
covenants, requirements, terms, and conditions of the Agreement, and such review
has not disclosed the existence during or at the end of the Reporting Period
(and I have no knowledge of the existence as of the date hereof) of any Default
or Event of Default, except as disclosed herein (which specifies the nature of
existence of each Default or Event of   Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect  to  each);  (d)  all 
information  set  forth  on  the attachment to this Compliance Certificate is
true, correct, and complete, and the calculations set forth therein evidence
that Seller is in compliance with the requirements of the Agreement at the end
of the Reporting Period (or if Seller is not in compliance, showing the extent
of non- compliance and specifying the period of non-compliance and what actions
Seller proposes to take  with  respect  thereto);  and  (e)  Seller  was,  as 
of  the  end  of  the  Reporting  Period,  in compliance and good standing with
applicable Fannie Mae, Ginnie Mae, Freddie Mac, and HUD net worth requirements.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SELLER:

 

EXCEL MORTGAGE SERVICING INC.

(REPORTING PERIOD) ENDED:

 

          /        /20   

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

1.   ADJUSTED TANGIBLE NET WORTH

 

The Adjusted Tangible Net Worth of Seller is:

 

 

 

GAAP Net Worth:

 

$

 

 

 

Minus: Intangible Assets (excluding capitalized Servicing Rights)

 

$

 

 

 

Minus: Due from Shareholders or Related Parties

 

$

 

 

 

Minus: Capitalized Servicing Rights

 

$

 

 

 

Minus: Assets pledged to secure liabilities not included in Indebtedness:

 

$

 

 

 

Minus: Any other HUD non-acceptable assets:

 

$

 

 

 

Minus: Investments in Affiliates:

 

$

 

 

 

Plus: Lesser of (a) most recent MSR Appraised Value, and (b) capitalized
Servicing Rights (per above):

 

$

 

 

 

Plus: Subordinated Debt:

 

$

 

 

 

ADJUSTED TANGIBLE NET WORTH:

 

$

 

 

 

SELLER REQUIRED MINIMUM

 

$

 

17,000,000

 

GUARANTOR REQUIRED MINIMUM

 

$

 

17,000,000

 

In compliance?

 

o Yes

o No

 

 

2.   INDEBTEDNESS OF SELLER

 

INDEBTEDNESS:

 

$

 

 

 

3.   LEVERAGE: ADJUSTED INDEBTEDNESS TO ADJUSTED TANGIBLE NET WORTH

 

Indebtedness (from 2, above)

 

$

 

 

Minus: Subordinated Debt (from 1, above)

 

$

 

 

ADJUSTED INDEBTEDNESS

 

$

 

 

 

--------------------------------------------------------------------------------


 

Adjusted Tangible Net Worth (from 1, above)

 

$

 

 

RATIO OF ADJUSTED INDEBTEDNESS /ADJUSTED TANGIBLE NET WORTH:

 

  :1

 

Maximum permitted

 

15:1

 

In compliance?

 

o Yes

o No

 

 

4.   LIQUIDITY

 

Cash

 

$

 

 

Less: Restricted Cash

 

$

 

 

Plus: Cash Equivalents

 

$

 

 

LIQUIDITY

 

$

 

 

Minimum required

 

$

7,000,000

 

In compliance?

 

o Yes

o No

 

 

5.   PROFITABILITY RATIO

 

Net Income (prior three (3) fiscal quarters)

 

$

 

 

Net Income (fiscal quarter just ended)

 

$

 

 

Total Net Income (prior four (4) fiscal quarters)

 

$

 

 

Minimum required (trailing 12 months calculated quarterly)

 

$

1.00 or more

 

In compliance?

 

o Yes

o No

 

 

6.   FACILITIES (Please list all credit facilities including off balance sheet
facilities)

 

Institution

 

Total Commitment

 

Outstanding

 

EverBank Warehouse Lending

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

TOTALS

 

$

 

 

$

 

 

 

--------------------------------------------------------------------------------


 

7.   REPURCHASES / INDEMNIFICATIONS (R&I)

 

Repurchases

 

UPB

 

# of Loans

 

Actual or
Estimated
Loss

 

How were
they
recorded
on the
financials?

 

Beginning Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

New R&I’s received this month

 

$

 

 

 

 

$

 

 

 

 

R&I’s rescinded this month

 

$

 

 

 

 

$

 

 

n/a

 

R&I’s settled this month

 

$

 

 

 

 

$

 

 

 

 

Ending Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

*                 If you have a detailed schedule of loans subject to
repurchases that includes the investor requesting, reason for repurchases,
origination date, loan characteristics such as LTV, lien position, occupancy
etc., and valuation method if you have estimated your loss exposure, please
attach it with this table.

 

8.   LOAN LOSS RESERVE

 

 

 

Current Month

 

Year-to-Date

 

Beginning loan loss reserve

 

$

 

 

$

 

 

Additional loss provision

 

$

 

 

$

 

 

Actual charge off

 

$

 

 

$

 

 

Ending Loan Loss Reserve

 

$

 

 

$

 

 

 

9.   LITIGATION

 

 

 

Current Month

 

Year-to-Date

 

Pending litigations (Unit)

 

 

 

 

 

Expected losses on litigation

 

$

 

 

$

 

 

 

10. THIRD PARTY REPORTS

 

All  reports  received from  third  parties  (such  as  the  SEC,  Fannie Mae,
Ginnie Mae, Freddie Mac) subsequent to the last reporting period are attached
hereto. These reports include the following (if none, write “None”): 
[            ]

 

--------------------------------------------------------------------------------


 

11. DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”: [           ]

 

12. OTHER REPORTS REQUIRED (Please attach if applicable)

 

a.                                      Indemnification & Repurchase Report for
the prior year and current YTD.

 

b.                                      Hedge Reports (including: position
summary report, MBS & whole loan trade detail, loan level detail report with
weighted average take out price).

 

c.                                       Summary of year-to-date production,
broken out by product type.

 

--------------------------------------------------------------------------------